           Case 1:20-cr-00253-DAD-BAM Document 28 Filed 06/17/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00253-DAD-BAM

12                                Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                        JUDGMENT
13                         v.

14   CHRISTINA SMITH, aka “Traymate,”

15                                Defendant.

16

17          On May 26, 2021, defendant Christina Smith entered a guilty plea to one count of Conspiracy to
18 Commit Mail Fraud in violation of 18 U.S.C. § 1349 and one count of Aggravated Identity Theft in

19 violation of 18 U.S.C. § 1028A(a)(1) of the Indictment.

20          As part of her plea agreement with the United States, defendant Christina Smith agreed to forfeit
21 voluntarily and immediately $89,000.00, as a personal money judgment pursuant to Fed. R. Crim. P.

22 32.2(b)(1), concerning the proceeds the defendant obtained as a result of violations of 18 U.S.C. §§ 1349

23 and 1028A, to which she has pled guilty. See Defendant Smith’s Plea Agreement ¶ II.F. Plaintiff

24 hereby applies for entry of a money judgment as follows: Pursuant to 18 U.S.C. §§ 981(a)(1)(C),

25 981(a)(2), 982(a)(8)(A), 28 U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose a

26 personal forfeiture money judgment against defendant Christina Smith in the amount of $89,000.00.
27          1.     The above-referenced personal forfeiture money judgment is imposed based on defendant
28 Christina Smith’s conviction for violating 18 U.S.C. § 1349 and 18 U.S.C. § 1028A(a)(1). Said amount

                                                        1
30
           Case 1:20-cr-00253-DAD-BAM Document 28 Filed 06/17/21 Page 2 of 2


 1 reflects a reasonable compromise between the parties for forfeiture purposes concerning the proceeds

 2 the defendant obtained, which the defendant agreed is subject to forfeiture based on the offenses of

 3 conviction. Any funds applied towards such judgment shall be forfeited to the United States of America

 4 and disposed of as provided for by law.

 5          2.     Payment of the personal forfeiture money judgment should be made in the form of a

 6 cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

 7 Asset Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of

 8 sentence, any funds delivered to the United States to satisfy the personal money judgment shall be

 9 seized and held by the U.S. Marshals Service, in its secure custody and control.

10 Dated: June 15, 2021                                  PHILLIP A. TALBERT
                                                         Acting United States Attorney
11

12
                                                          /s/ Joseph Barton
13                                                       JOSEPH BARTON
                                                         Assistant U.S. Attorney
14

15                                                 ORDER
16          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against
17 defendant Christina Smith in the amount of $89,000.00. Any funds applied towards such judgment shall

18 be forfeited to the United States of America and disposed of as provided for by law. Prior to the

19 imposition of sentence, any funds delivered to the United States to satisfy the personal money judgment

20 shall be seized and held by the U.S. Marshals Service, in its secure custody and control.

21

22 IT IS SO ORDERED.

23
        Dated:    June 16, 2021
24                                                    UNITED STATES DISTRICT JUDGE

25

26
27

28

                                                        2
30
